Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Transfer tube 54.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitation “first journal bearing upstream from the motor and a second journal bearing downstream from the motor” is indefinite because the terms upstream and downstream are relative terms that are typically used denote locations with respect to the flow of fluid through a machine.  Thus, it is not clear how these terms define locations with respect to the motor itself without further clarification, i. e., the motor can be considered to be downstream from the inlet of the compressor since the compressor inlet would be inherently upstream which conflicts with the location of the journal bearing shown in the drawings.  There is no special definition of these terms in the specification.  Note that cooling fluid flows through the motor from bottom to top in FIG. 2 which is opposite to the flow of fluid through the compressor itself.  This facts renders the terms downstream and upstream, ambiguous without a positive definition of the fluid flow direction that is intended to be used.  Therefore, it is not evidently clear which bearing would be considered upstream or downstream because a fluid direction of flow has not been specifically defined with respect to the motor or bearings per se.  Clarification is requested. 
In claim 6, the limitation “opening in the bearing support” is indefinite because an opening was previously defined in claim 1 rendering it unclear how 
In claim 7, the term “upstream” as used is indefinite for the same reasons set forth above for claim 3. Clarification is requested.
In claim 8, “the air” is indefinite for lacking sufficient antecedent basis because several instances of air have been previously recited, e. g., “compress air”, “motor cooling air” and “bearing cool air” in claim 1; and “air from an opening in the bearing support in claim 6”.   This renders it unclear which instance or component of air is being referred to.  The Examiner is interpreting this as the latter of the examples cited.   Clarification is required. 
In claim 12, the terms “downstream” and “upstream” as used herein is indefinite for the same reasons set forth above for claims 3 and 7. Clarification is requested.
In claim 14, “the flow” is indefinite for lacking sufficient antecedent basis since a flow has not been defined with respect to the cooling air stream.
In claims 14 and 15, “the air leaked from the at least one seal” is indefinite for lacking sufficient antecedent basis since there has been no previous recitation of air or leakage.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 11, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hipsky (U. S. Patent Application Publication No. 2012/0011878).
Regarding claim 1, Hipsky discloses a compressor (FIG. 2, Abstract) comprising: 
a rotor 62 (para. 0010) driven by a shaft 30 (para. 0007) and configured to compress air (Id., CAC – cabin air compressor); 
a motor 28 for driving the shaft 30; 
at least one bearing 40 (para. 0008, “bearings 40”) for facilitating rotation of the shaft 30; 
a motor cooling loop 44 (para. 0009, “motor cooling flow 44”) configured to provide motor cooling air to the motor 28; 
a bearing cooling loop 42 (para. 0008, “bearing cooling flow 42”) configured to provide bearing cooling air to the at least one bearing; and 
a bearing support (refer to an Annotated copy of Hipsky FIG. 2 attached below, as shown and indicated) configured to support the least one bearing 40, opening is interpreted as spaces between blades 70 that would form an opening under broadest reasonable interpretation of the term) configured to communicate bearing cooling air into a cavity between the rotor 62 and the bearing support (Annotated Hipsky FIG. 2, as shown and indicated). 


    PNG
    media_image1.png
    727
    706
    media_image1.png
    Greyscale

Annotated Hipsky FIG. 2 

	Re. claim 3, Hipsky discloses the at least one bearing 40 includes a first journal bearing 40 upstream from the motor 28 (interpreted as bearing 40 on the right side of the motor – considered to be plain or journal bearings accordingly) and a second journal bearing (also 40, an left side of motor) downstream from the motor 28.
Re. claim 4, Hipsky discloses the bearing support supports the first journal bearing 40 (as clearly shown).
	Re. claim 5, Hipsky discloses the bearing cooling loop includes a transfer tube (interpreted broadly as structure proximate 46, or alternatively as shown on Annotated FIG. 2), the transfer tube configured to provide the bearing cooling air to the first journal bearing 40 from a bearing cooling air inlet 46 (as clearly shown and evidently described in para. 0008).
	Re. claim 11, Hispky discloses the motor cooling loop 44 includes a passage (formed between rotor 32 and shaft 30, noted by flow arrows) between the motor 28 and the shaft 30, and wherein the bearing cooling loop 42 includes the passage (since the cooling loops share common air flow components).
	Re. claim 13, Hipsky discloses a method for cooling a compressor (Abstract), comprising: 
providing a first cooling air stream 42 to at least one bearing 40, the at least one bearing facilitating rotation of a shaft 30 in a compressor, wherein the at least one bearing is supported by a bearing support (Annotated Hipsky FIG. 2, as shown and indicated); 
providing a second cooling air stream 44 to a motor 28, the motor configured to rotate the shaft 30; and communicating the first cooling air stream 42 through an opening (para. 0010. spaces between blades 70 on blower 68 that is formed on back surface of rotor 62, recited opening is interpreted as spaces between blades 70 that would form an opening under broadest reasonable interpretation of the term) in a rotor 62 driven by the shaft 30 into a cavity 
Re. claim 16, Hipsky further discloses providing the first cooling air stream 42 to the motor 28 (para. 0008, since motor cooling flow 42 is directed between motor rotor 32 toward exit 56 as shown).
Re. claim 17, Hipsky further discloses the at least one bearing 40 includes a first journal bearing upstream 40 from the motor 28 (right side of motor) and a second journal bearing 40 downstream from the motor 28 (left side of motor), and further comprising providing the first cooling air stream 42 to the first journal bearing 40 via a transfer tube (Annotated Hipsky FIG. 2, as shown and indicated, transfer tube interpreted broadly as discussed above in the rejection of claim 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hipsky (U. S. Patent Application Publication No. 2012/0011878) in view of Pal et al. (U. S. Patent Application Publication No. 2007/00185616).
	As to claim 2, Hipsky discloses a tie rod (Annotated Hipsky FIG. 2, as shown and indicated) connecting the shaft 30 to a motor rotor (shown).  However, Hipsky is silent as the tie rod further including an opening configured communicate the bearing cooling air towards the rotor.  In this regard, Pal teaches a similar motor driven compressor including a tie rod (proximate 52) formed with openings (shown in the drawing FIG. but no reference numeral provided) configured to communicate bearing air toward the rotor 55 (FIG. 2, para. 0025, note flow arrows directed towards the bearing and rotor).  This arrangement further serves to direct air from the motor toward the bearings and rotor for cooling.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a tie rod with an opening as configured in Hipsky order to direct cooling air from the motor toward bearings and the rotor of the compressor to improve overall cooling of the machine as demonstrated by Pal.   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hipsky (U. S. Patent Application Publication No. 2012/0011878) in view of Thompson et al. (U. S. Patent Application Publication No. 2015/0308456).
As to claim 12, Hipsky is discussed above but are silent as to providing a heat shield downstream from the bearing support and upstream from the motor. However, it .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky (U. S. Patent Application Publication No. 2012/0011878) in view of Pal et al. (U. S. Patent Application Publication No. 2017/0175748) and Telakowski (U. S. Patent No. 7732953).
As to claim 14, Hipsky is discussed above but is silent as to at least one seal is configured to limit the flow of the first cooling air stream, and further comprising communicating the air leaked from the at least one seal through a passage in the bearing support.  In this regard, Pal ‘748 teaches a similar compressor having passage 60 in a bearing support configured to direct cooling air from a cavity behind the rotor air toward an outflow and motor stator (FIG. 2, para. 0018).  Telakowski teaches a motor cooling arrangement having seals 24 located proximate journal bearings configured to direct cooling flow accordingly (FIG.’s 1-3, col. 3, lls. 5-10) while providing fluid sealing of the journal bearings.   A seal configured in this manner would inherently function to limit the flow of a first cooling air stream accordingly.   With this evidence in mind, it would have been obvious to one having ordinary skill in the art before the effective filing 
As to claim 15, upon modification, the applied art references further teach or suggest the air leaked from the at least one seal from the passage in the bearing support to an add-heat housing (Hipsky -  motor exit 64 interpreted broadly as recited add-heat housing since this term has not been explicitly defined such that any portion of the compressor housing can be considered to form such a housing) of the compressor.

Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 6 and its dependents, the prior art of record either alone or in combination does not teach or fairly suggest the compressor including each and every limitation in claim 1, further comprising a duct configured to communicate air from an opening in the bearing support to an inlet of the compressor.  
Beers et al. (U. S. Patent Application Publication No. 2012/0017617) provides a duct that routes cooling air from an area adjacent a bearing support to an inlet of a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beers et al. (U. S. Patent Application Publication No. 2012/0017617) is discussed in the indication of allowable subject matter statement above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780.  The examiner can normally be reached on Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH J HANSEN/Primary Examiner, Art Unit 3746